Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 09, 2018

The Court of Appeals hereby passes the following order:

A18A1665. SHELLIE DELANEY v. EDITH DEIGERT.

      Shellie Delaney filed this direct appeal from the trial court’s order granting
summary judgment in her favor and awarding her $5,000 in principal plus an
unspecified amount of interest, $262 in court costs, and $3,000 in attorney fees. We,
however, lack jurisdiction.
      “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000 or less, an application for
discretionary appeal is required.” Ca-Shar, Inc. v. McKesson Corp., 204 Ga. App.
865, 865 (420 SE2d 810) (1992) (punctuation omitted); see also OCGA § 5-6-35 (a)
(6). As the total judgment is for less than $10,000, the entry of summary judgment
provides no basis for a direct appeal in this case. See Ca-Shar, 204 Ga. App. at
865-866. Because Delaney failed to follow the required procedure, we lack
jurisdiction to consider this appeal, which is hereby DISMISSED. See Jennings v.
Moss, 235 Ga. App. 357 (509 SE2d 655) (1998).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/09/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.